DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 01/14/2021 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stjernman (WO 2017/215755 A1).
Regarding claim 1, Stjernman teaches in figure (2) a base station antenna (See description) comprising: first through fourth radio frequency ("RF") ports (Port 1), (Port 2), (Port 3), (Port 4); a plurality of radiating elements (31), (32), (33), (34) that each includes a first radiator (35a, 35b), a second radiator (36a, 36b), a third radiator (37a, 37b) and a fourth radiator (38a, 38b); a first combiner (21) having a first input that is coupled to the first RF port (Port 1), a second input that is coupled to the second RF port (Port 2), a first output that is coupled to the first radiator (31) of the radiating elements and a second output that is coupled to the second radiator (32) of the radiating elements; and a second combiner (52) having a first input that is coupled to the third RF port (Port 3), a second input that is coupled to the fourth RF port (Port 4), a first output that is coupled to the third radiator (33)  of the radiating elements and a second output that is coupled to the fourth radiator (34) of the radiating elements.
Regarding claim 4, Stjernman teaches in figure (2) a base station antenna (See description) wherein the plurality of radiating elements (31), (32), (33) and (34) are arranged as a first linear array of radiating elements (See figure 2).
Regarding claim 5, Stjernman teaches in figures (2), (3) a base station antenna (See description) wherein the first combiner (21) is one of a plurality of first combiners (21), (22), (23) (24), and each first combiner has a first input that is coupled to the first RF port (Port 1), a second input that is coupled to the second RF port (Port 2), a first output that is coupled to the first radiator of a respective one of the radiating elements (31), (32), (33), (34) in the first linear array and a second output that is coupled to the second radiator of a respective one of the radiating elements (31), (32), (33), (34) in the first linear array, and wherein the second combiner is one of a plurality of second combiners (any one of the plurality of combiners (20) can be called a first or second combiner), and each second combiner has a first input that is coupled to the third RF port (Port 3), a second input that is coupled to the fourth RF port (Port 4), a first output that is coupled to the third radiator (33) of a respective one of the radiating elements in the first linear array and a second output that is coupled to the fourth radiator (34) of a respective one of the radiating elements in the first linear array (radiators 31, 32, 33, 34 form a linear array; See figures 2 and 3).
Allowable Subject Matter
Claims 27-38 and 57-63 are allowable.
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845